NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ROCKIES EXPRESS PIPELINE LLC,
Appellcmt, ’
V.
KEN SALAZAR, SECRETARY OF THE INTERIOR,
Appellee. ..
KEN SALAZAR, SECRETARY OF THE INTERIOR,
Appellcmt, _
V.
ROCKIES EXPRESS PIPELINE LLC,
Appellee.
_ 2012-1055, -1174
Appeals from the Civi1ian B0ard of C0ntract Appeals
in n0. 1821, Administrative Judge Al1an H. G00dman.
ON MOTION
ORDER
The Secretary of the Interi0r moves for a 31-day ex-
tension 0f time, until June 4, 2012, to file his brief

ROCKIES EXPRESS V. INTERIOR
Upon consideration thereof
IT IS ORDERED THATZ
The motion is granted
2
FOR THE COURT
 2 5  fS/ J an Horba1__\g
Date Jan Horba.1y
cc: L. Poe Leggette, Esq.
S
Domenique G. Kirchner, Esq.
C1erk
FB'a‘iP
.S. £0\.lRT PEAl.8 FOFl
U THE FE|')ERAL G!HCU|T
APR 25 2012
JANHO|\BAl.Y
0LEHK